

117 HR 1029 RH: Free Veterans from Fees Act
U.S. House of Representatives
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 79117th CONGRESS1st SessionH. R. 1029[Report No. 117–106]IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Steube (for himself, Mr. Kind, Ms. Salazar, Mr. Baird, Ms. Slotkin, Mr. Langevin, Mr. Weber of Texas, Mr. Joyce of Ohio, Mr. Norman, Mr. Hice of Georgia, Mrs. Hinson, Mr. Good of Virginia, Mr. Stewart, Mr. Waltz, Mr. Meuser, Mrs. Cammack, and Mr. McClintock) introduced the following bill; which was referred to the Committee on Natural ResourcesJuly 26, 2021Additional sponsors: Mr. Hagedorn, Mr. Neguse, Mr. Stivers, Mr. Rice of South Carolina, Miss González-Colón, and Mr. TaylorJuly 26, 2021Reported from the Committee on Natural Resources; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo Waive the application fee for any special use permit for veterans’ special events at war memorials on land administered by the National Park Service in the District of Columbia and its environs, and for other purposes.1.Short titleThis Act may be cited as the Free Veterans from Fees Act.2.Waiver of special use permit application fee for veterans’ special events(a)WaiverThe application fee for any special use permit solely for a veterans’ special event at war memorials on land administered by the National Park Service in the District of Columbia and its environs shall be waived.(b)DefinitionsIn this section:(1)District of Columbia and its environsThe term the District of Columbia and its environs has the meaning given that term in section 8902(a) of title 40, United States Code.(2)Gold Star FamiliesThe term Gold Star Families includes any individual described in section 3.2 of Department of Defense Instruction 1348.36.(3)Special eventThe term special events has the meaning given that term in section 7.96 of title 36, Code of Federal Regulations.(4)VeteranThe term veteran has the meaning given that term in section 101(2) of title 38, United States Code.(5)Veterans’ special eventThe term veterans’ special event means a special event of which the majority of attendees are veterans or Gold Star Families.(6)War memorialThe term war memorial means any memorial or monument which has been erected or dedicated to commemorate a military unit, military group, war, conflict, victory, or peace.(c)ApplicabilityThis section shall apply to any special use permit application submitted after the date of the enactment of this Act.(d)Applicability of existing lawsPermit applicants remain subject to all other laws, regulations, and policies regarding the application, issuance and execution of special use permits for a veterans’ special event at war memorials on land administered by the National Park Service in the District of Columbia and its environs.July 26, 2021Committed to the Committee of the Whole House on the State of the Union and ordered to be printed